NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4874-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NATHANIEL E. PRICE,
a/k/a JOSH DURHAM,
and JOSHUA DURHAM,

     Defendant-Appellant.
________________________

                    Argued November 16, 2020 - Decided January 28, 2021

                    Before Judges Messano and Hoffman.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 17-04-0301.

                    Laura B. Lasota, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Laura B. Lasota, of counsel
                    and on the briefs).

                    Steven Cuttonaro, Deputy Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Steven Cuttonaro, of counsel and on
                    the brief).
PER CURIAM

      Following the denial of his motion to suppress evidence, defendant

Nathaniel Price accepted the State's plea offer and pled guilty to first-degree

aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1); second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b)(1); and second-degree possession

of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1). In accordance

with the plea agreement, the trial court sentenced defendant to a twenty-four-

year prison term, subject to the No Early Release Act (NERA). 1 Defendant now

appeals the trial court's denial of his suppression motion and its June 14, 2019

sentencing decision. We affirm.

                                       I.

      On April 19, 2017, a Union County grand jury returned an indictment

charging defendant with first-degree murder, N.J.S.A. 2C:11-3(a) (count one);

second-degree unlawful possession of a weapon, a handgun, N.J.S.A. 2C:39-

5(b)(l) (count two); and second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a)(l) (count three). These charges arose from the

fatal shooting of Tyquan Johnson in Roselle on January 21, 2017.


1
  The court also imposed a five-year prison term for each weapon offense, both
terms to run concurrently with the twenty-four-year prison term.
                                                                        A-4874-18T1
                                       2
      On April 9, 2019, the trial court heard defendant's motion to suppress

evidence concerning a handgun discovered during a warrantless search of a shed

located in the backyard of the home 2 (the subject residence) where the shooting

occurred.   Ballistics analysis matched DNA found on the handgun with

defendant and revealed previously recovered projectiles had been fired from the

handgun.

      At the suppression hearing, the State presented the testimony of Officer

Nazeet Hurling of the Roselle Police Department. He testified to the following

facts. In the early morning hours of January 21, 2017, Roselle police responded

to a reported shooting at the subject residence on Rivington Street in Roselle.

The shooting occurred at approximately 2:33 a.m. in front of the subject

residence. Officer Hurling arrived at the scene around a half hour after the

shooting; at that time, he learned from other officers that a male victim had been

shot multiple times by a suspect, described as a black man with dreadlocks,

wearing dark-colored clothing. Other officers informed Officer Hurling that the

suspected shooter had fled "[t]hrough the rear yard" of the subject residence.




2
  The record does not indicate whether defendant owned or leased the home, or
simply lived there. At his suppression hearing, defendant testified the residence
was his "home" and that he resided there.
                                                                          A-4874-18T1
                                        3
      Officer Hurling spoke with witnesses and secured the perimeter of the

crime scene until his supervisor told him to "check the surrounding areas ,"

including the backyard through which the suspect reportedly fled. Around 6:40

a.m., Officer Hurling commenced "canvassing the yard" in search of "a suspect,

any possible victims, or any evidence of the crime that had taken place." By

this point, approximately four hours had elapsed since the shooting occurred.

       While canvassing the yard, Officer Hurling "noticed . . . a shed towards

the rear of the yard" and "walked over to . . . look into the shed" to check for the

suspect, potential victims, and evidence. Approaching the shed, Officer Hurling

noticed the shed's doors were "[o]pen and worn," and from the outside of the

shed, used his flashlight to illuminate the inside. From this vantage point, he

observed "tools, bike parts, an array of things." He estimated the shed was

"approximately . . . four or five feet wide" and "about seven feet in length";

however, he could not see the entire interior of the shed from the outside.

      Officer Hurling then entered the shed, taking four or five steps into its

interior. Using his flashlight for illumination, he looked around the shed until

he "caught . . . like a glare from a metal object." Stepping closer towards the

glare, Officer Hurling "saw . . . the grip of a firearm. A handgun[,]" amongst




                                                                            A-4874-18T1
                                         4
some tools. Upon learning of the discovery of the handgun, Officer Hurling's

supervisor told him "not to touch anything, leave everything the way it is."

       At 8:18 a.m., Detective Rudolfo Correia of the Union County Prosecutor's

Office telephonically applied for a search warrant for the subject residence and

the rear shed, as well as for the victim's 2003 Acura.          In this telephonic

application, Detective Correia stated that during a sweep, police had found a

handgun in plain view in the shed. A judge approved the warrant at 8:28 a.m.,

and the police seized the handgun during the execution of the search warrant.

       The trial court denied defendant's motion to suppress in an order dated

April 12, 2019. In a written opinion, the trial court initially rejected the State's

argument that the exigent-circumstances doctrine, the emergency-aid doctrine,

and the plain-view doctrine all applied and each justified the warrantless search

of the shed. Nevertheless, the court denied defendant's motion, finding the

independent source doctrine and the inevitable discovery doctrine both applied,

rendering the handgun admissible. The court also rejected defendant's request

for a Franks3 hearing, which defendant requested as part of his motion to

suppress.




3
    Franks v. Delaware, 438 U.S. 154 (1978).
                                                                            A-4874-18T1
                                         5
      After the trial court sentenced defendant, he filed this appeal, presenting

the following points of argument:

            POINT I

            THE EVIDENCE FOUND IN THE SHED MUST BE
            SUPPRESSED AS THE FRUIT OF AN ILLEGAL
            SEARCH BECAUSE POLICE UNLAWFULLY
            ENTERED THE SHED AND THEN RELIED ON
            WHAT THEY SAW IN OBTAINING A SEARCH
            WARRANT.

            A.    The Independent Source Doctrine
                  Did Not Cure The Taint Of The
                  Illegal Search.

            B.    Similarly, The Evidence Is Not
                  Admissible Pursuant To The Inevitable
                  Discovery Doctrine.

            POINT II

            THE COURT ERRED IN DENYING DEFENDANT'S
            MOTION FOR A FRANKS HEARING.

            POINT III

            DEFENDANT'S SENTENCE IS MANIFESTLY
            EXCESSIVE AND MUST BE REDUCED.


      After a careful review of the record and the applicable principles of law,

we reject defendant's arguments and affirm; however, we affirm the denial of

defendant's suppression motion for different reasons than expressed by the trial


                                                                         A-4874-18T1
                                       6
court. See State v. Heisler, 422 N.J. Super. 399, 416 (App. Div. 2011) (stating

an appellate court is "free to affirm the trial court's decision on grounds different

from those relied upon by the trial court"). Specifically, we conclude that

Officer Hurling was lawfully present in the shed due to the exigent

circumstances exception to the warrant requirement, and upon lawfully entering

the shed, found the gun in plain view.

                                         II.

        We employ a deferential standard in reviewing a trial court's ruling on a

motion to suppress. State v. Zalcberg, 232 N.J. 335, 344 (2018). The trial

court's factual and credibility findings will be set aside "only when [the] court's

findings of fact are clearly mistaken . . . [and] the interests of justice require the

reviewing court to examine the record, make findings of fact, and apply the

governing law." Ibid. (alterations in original) (quoting State v. Hubbard, 222

N.J. 249, 262-63 (2015)). We use a de novo standard to review legal issues.

Ibid.

        Both the United States Constitution and the New Jersey Constitution

guarantee freedom from unreasonable searches and seizures by the government.

U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7. "[A] warrantless search is

presumptively invalid" unless the State establishes the search falls into "one of


                                                                              A-4874-18T1
                                          7
the 'few specifically established and well-delineated exceptions to the warrant

requirement.'" State v. Gonzales, 227 N.J. 77, 90 (2016) (citation omitted). One

such exception is the plain-view doctrine, which allows seizures without a

warrant if an officer is "lawfully . . . in the area where [the officer] observe[s]

and seize[s] the incriminating item or contraband, and it [is] immediately

apparent that the seized item is evidence of a crime." Id. 227 N.J. at 101.

      In addition to the plain-view doctrine, the State relies on the exigent-

circumstances exception to the warrant requirement to justify the search of the

shed located in the backyard of the subject residence. The existence of probable

cause and exigent circumstances "trumps the right of privacy and the

requirement of a search warrant." State v. Laboo, 396 N.J. Super. 97, 104 (App.

Div. 2007). While the doctrine does not fit into "neatly defined contours," an

officer's failure to secure a warrant is excused by the existence of probable cause

and exigent circumstances. State v. Cassidy, 179 N.J. 150, 160 (2004) abrogated

on other grounds by State v. Edmonds, 211 N.J. 117 (2012).

      Probable cause has been defined as a "well-grounded suspicion that a

crime has been or is being committed." State v. Nishina, 175 N.J. 502, 515

(2003). Probable cause exists where facts within the officer’s knowledge are

sufficient to allow a "person of reasonable caution" to believe that an offense


                                                                           A-4874-18T1
                                        8
has been or is being committed. State v. Moore, 181 N.J. 40, 46 (2004) (quoting

Schneider v. Simonini, 163 N.J. 336, 361 (2000)).       It is "more than mere

suspicion but less than legal evidence necessary to convict." Sanducci v. City

of Hoboken, 315 N.J. Super. 475, 480 (App. Div. 1998).

       The application of exigent circumstances "demands a fact-sensitive,

objective analysis." State v. Nishina, 175 N.J. 502, 517 (2003); see also State

v. DeLuca, 168 N.J. 626, 632 (2001) (finding that application of the exigent-

circumstances exception demands a fact sensitive, objective analysis); Riley v.

California, 573 U.S. 373, 402 (2014) (finding that the exigent circumstances

analysis is necessarily case-by-case and fact sensitive). Moreover, there is an

immediate need to search where there is a realistic possibility that someone may

remove evidence from the scene. State v. Cooke, 163 N.J. 657, 673-74 (2000)

(finding exigent circumstances justified search of an automobile), abrogated on

other grounds by State v. Witt, 223 N.J. 409 (2015). Where inaction due to time

needed to obtain a warrant creates a substantial likelihood that the police or

members of the public will be exposed to danger, or that evidence will be

destroyed or removed from the scene, exigent circumstances exist. State v.

Johnson, 193 N.J. 528, 553 (2008).

            Generally, when the State invokes the exigent-
            circumstances exception to the search warrant

                                                                        A-4874-18T1
                                       9
            requirement to justify a warrantless search, it must
            prove by a preponderance of the evidence that (1) the
            search was premised on probable cause and (2) law
            enforcement acted in an objectively reasonable manner
            to meet an exigency that did not permit time to secure
            a warrant.

            [State v. Manning, 240 N.J. 308, 333 (2020).]

      We have "long recognized the special significance of firearms and the

threat they represent to public safety." State v. Wilson, 362 N.J. Super. 319,

333 (App. Div. 2003). "A deadly weapon, such as a gun, poses a 'special threat'

to both the public and police, and the presence of one is a significant factor in

evaluating whether there are exigent circumstances which justify a warrantless

search." Ibid.

      In State v. Diloreto, we held that knowledge of a missing gun provided

exigent circumstances to search a vehicle, notwithstanding the occupant's arrest.

State v. Diloreto, 362 N.J. Super. 600, 627 (App. Div. 2003), aff'd, 180 N.J. 264

(2004). We noted that when a gun is missing, there is "a real danger" that it can

fall into "malevolent, untrained, or immature hands." Id. at 628 (quoting Wilson

362 N.J. Super. at 333). See State v. Minitee, 210 N.J. 307, 322 (2012) (finding

exigent circumstances where two perpetrators were potentially armed, on the

run, and the weapon used to perpetrate the crime was unsecured).



                                                                         A-4874-18T1
                                      10
      In rejecting the State's argument that the exigent circumstances exception

applied in this case, the motion judge concluded "the exigency created b y the

flight of the suspect from the immediate area had subsided." We disagree.

Defendant remained at large at the time of the search. The murder weapon, a

potentially loaded handgun, remained unrecovered at the time of the search.

Those facts and the dark shed, potentially hiding an armed assailant, constituted

a clear danger and ongoing exigency. The record clearly establishes exigent

circumstances at the time Officer Hurling entered the shed and observed the gun

in plain view. See DeLuca, 168 N.J. 632–33; Minitee, 210 N.J. at 322. In fact,

we are satisfied that Officer Hurling would have been derelict in the

performance of his duties had he not entered the shed when he did. See State in

Interest of H.B., 75 N.J. 243, 250 (1977).

      We agree with the State regarding what the record shows the police knew

when Officer Hurling entered the shed in the backyard of the subject residence.

At that point, the police knew that a murder had been committed at

approximately 2:30 a.m., and that the murderer had fled the scene through the

backyard of the subject residence. In the rear of the backyard, police came upon

a dilapidated, unkempt, and worn shed with doors conspicuously open. The shed




                                                                         A-4874-18T1
                                      11
stood along the flight path of the suspect. Importantly, the police knew that

neither the gun nor their primary suspect had been secured.

      Officer Hurling testified that, from the outside of the shed, he was not able

to see the entire interior of the shed because "there was stuff all over the place."

He therefore stepped into the shed "to make sure there was no one in there."

      The record clearly reflects that inside of the dark, dilapidated shed, the

murder suspect could have been hiding, waiting for an opportunity to either

escape, take a hostage, or harm the police. In addition, in the process of fleeing

the scene, the suspect could have discarded evidence in the shed – particularly

the murder weapon, a presumptively loaded and unsecured gun – and in his haste

to flee the scene, left the shed doors conspicuously open.

      The prospect that the suspect may have hidden the murder weapon in the

shed gave rise to a very real exigency. The suspect could have returned to the

scene for the gun at any time. The crime scene, and the shed in particular, was

inherently difficult to secure. The rear yard was surrounded by residential

buildings, and encircled by a fence that was no more than four feet tall. The

passage of time itself created unique exigencies. As time passed, the danger of

the murder weapon – a potentially loaded handgun – falling into "malevolent,

untrained, or immature hands," Wilson, 362 N.J. Super. at 333, increased


                                                                            A-4874-18T1
                                        12
dramatically, given its location in an open shed of a back yard encircled by a

fence that was no more than four feet tall.

      This was the true exigency that confronted police and justified the

intrusion into the shed whereupon the gun was observed in plain view. It was

not the fading exigency of the defendant’s flight, but the risk of harm posed to

both police and the public by a dark, worn-down shed that stood with its open

door. Upon entering the shed under this exigency, Officer Hurling observed the

gun in plain view without manipulating the scene. Seizure of property in plain

view "is presumptively reasonable, assuming that there is probable cause to

associate the property with criminal activity." Texas v. Brown, 460 U.S. 730,

741-42 (1983). In light of the murder committed only four hours before at the

subject residence, the report that the murder suspect fled through the backyard

near the shed with an open door, and the knowledge the murder weapon remain

unrecovered, there was clearly probable cause to associate the handgun with the

subject murder.

                                            III.

      Defendant next argues that trial court erred in denying his motion for a

hearing under Franks, where the United States Supreme Court held:

            [W]here the defendant makes a substantial preliminary
            showing that a false statement knowingly and

                                                                        A-4874-18T1
                                       13
              intentionally, or with reckless disregard for the truth,
              was included by the affiant in the warrant affidavit, and
              if the allegedly false statement is necessary to the
              finding of probable cause, the Fourth Amendment
              requires that a hearing be held at the defendant's
              request. In the event that at that hearing the allegation
              of perjury or reckless disregard is established by the
              defendant by a preponderance of the evidence, and,
              with the affidavit's false material set to one side, the
              affidavit's remaining content is insufficient to establish
              probable cause, the search warrant must be voided and
              the fruits of the search excluded to the same extent as
              if probable cause was lacking on the face of the
              affidavit.

              [Id. at 188.]

      New Jersey has adopted the use of a Franks hearing. See, e.g., State v.

Smith, 212 N.J. 365, 413 (2012). However, "[s]uch a hearing is required only

if the defendant can make a substantial preliminary showing of perjury." State

v. Howery, 80 N.J. 563, 583 n.4 (1979). "He must allege 'deliberate falsehood

or reckless disregard for the truth,' and those allegations must be supported by

an offer of proof." Ibid. (quoting Franks, 438 U.S. at 155). "[A] Franks hearing

is not directed at picking apart minor technical problems with a warrant

application; it is aimed at warrants obtained through intentional wrongdoing by

law enforcement agents." State v. Broom-Smith, 406 N.J. Super. 228, 240 (App.

Div. 2009).



                                                                           A-4874-18T1
                                         14
      Moreover, the allegedly false statements must have been material to the

finding of probable cause. Howery, 80 N.J. at 583 n.4. In other words, the

defendant must demonstrate that absent the alleged false statements, the search

warrant lacks sufficient facts to establish probable cause. Id. at 568. If a search

warrant affidavit contains sufficient facts establishing probable cause even when

the alleged false statements are excised, no Franks hearing is required. Franks,

438 U.S. at 171-72.

      We review a trial judge's decision on whether to grant a Franks hearing

for an abuse of discretion. State v. Broom-Smith, 406 N.J. Super. 228, 239

(App. Div. 2009). Here, the trial court determined that "the equivalent of a

Franks hearing was held in connection with [the] court's review" of the

independent source exception where it found that "ample information was

provided to support the probable cause finding and the issuance of the search

warrant, setting aside the information obtained as a result of the warrantless

search." Additionally, the court found, "the facts adduced at the hearing, and

other information contained within the record, do not establish that o fficers

made any false statements knowingly or intentionally, or with reckless disregard

for the truth, in the warrant application."




                                                                           A-4874-18T1
                                        15
      Defendant argues that he was entitled to a Franks hearing, contending he

made a preliminary showing that the application for the warrant contained false

information; specifically, the police stated they observed the gun in plain view

when in reality, Officer Hurling observed it only upon conducting an unlawful

search of the shed. Since we concluded that exigent circumstances justified

Officer Hurling's entry into the shed, where he observed the hand gun in plain

view, defendant's contention, that the State's search warrant application

contained a material misstatement as to his plain-view observation of the gun,

clearly lacks substantive merit.

                                      IV.

      Defendant's final challenge pertains to his sentence, which he contends is

"manifestly excessive and must be reduced." We disagree.

      "Appellate courts review sentencing determinations in accordance with a

deferential standard." State v. Fuentes, 217 N.J. 57, 70 (2014). The sentence

must be affirmed, unless:

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."


                                                                        A-4874-18T1
                                      16
            [Ibid. (alteration in original) (quoting State v. Roth, 95
            N.J. 334, 364-65 (1984)).]

      We "may not substitute [our] judgment for that of the trial court." State

v. Natale, 184 N.J. 458, 489 (2005) (quoting State v. Evers, 175 N.J. 355, 386

(2003)). Thus, we must affirm the defendant's sentence, even if we would have

arrived at a different result, as long as the trial court properly identified and

balanced the aggravating and mitigating factors. Ibid. Furthermore, a sentence

imposed pursuant to a plea agreement is presumptively reasonable. Fuentes,

217 N.J. at 70-71.

      As part of its sentencing decision, the trial court found aggravating factors

three, six, and nine applied, and that no mitigating factors applied. The court

found aggravating factor three, "[t]he risk that the defendant will commit

another offense[,]" N.J.S.A. 2C:44-1(a)(3), applied "based on [defendant's] prior

drug use, [and] his extensive juvenile record[,]" which included "[fourteen]

adjudications as a juvenile including assaults, resisting, receiving stolen

property." The court also noted here that defendant had been charged with

aggravated assault while in jail for this matter, which contributed to the court's

finding of aggravating factor three. The court deemed the weight of this factor

"very strong."



                                                                           A-4874-18T1
                                       17
      The court found that aggravating factor six, "[t]he extent of the

defendant’s prior criminal record and the seriousness of the offenses of which

he has been convicted[,]" N.J.S.A. 2C:44-1(a)(6), applied based on defendant's

one adult conviction for second-degree conspiracy to commit robbery, for which

defendant served a prison term. The court also noted that defendant additionally

had one parole violation as an adult. However, because defendant's "juvenile

record [was] longer than his adult record[,]" the court determined this factor did

"not weigh . . . in an overly heavy fashion[.]"

      Finally, the court determined a "strong" aggravating factor nine, "[t]he

need for deterring the defendant and others from violating the law [,]" N.J.S.A.

2C:44-1(a)(9), applied. The court cited "the need to deter this defendant," who

"had the benefit of probation as a juvenile, but . . . also has been in state prison.

It still has not deterred him from engaging in this type of criminal behavior ."

The court further noted "a general need to deter this type of behavior absolutely

applies."

      After stating it found no mitigating factors, the trial court concluded that

it was "clearly convinced that the aggravating factors . . . substantially outweigh

the non-existing mitigating factors."        The court added, "though a greater

sentence could be imposed, I will give this defendant the benefit of the plea


                                                                             A-4874-18T1
                                        18
agreement in this case."    The court then sentenced defendant accordingly,

imposing a twenty-four-year prison term for the aggravated manslaughter

conviction with a NERA parole ineligibility period of twenty years, four months,

and twenty-six days, and two concurrent five- year prison terms for the two

weapons offense convictions.

      Defendant contends the trial court "improperly relied on [his] prior

criminal record as the basis for applying the [three] aggravating factors it

found[,]" and "[t]herefore, [his] sentence should be vacated and the matter

remanded for resentencing."     He argues that because the three aggravating

factors were "entirely based on defendant's prior criminal record, they should

have each been afforded minimal weight." According to defendant, "Had the

trial court properly weighed the aggravating factors, it would have found that a

lesser term would have been more than appropriate in the instant case."

      We are convinced that the trial court's application of aggravating factors,

three, six, and nine was amply supported by the record, which detailed

defendant's extensive juvenile and adult criminal history. Additionally, we fai l

to see how "affording minimal weight" to the aggravating factors would lead to

a lesser sentence when balanced against the non-existent mitigating factors.




                                                                          A-4874-18T1
                                      19
      The trial court did not abuse its discretion in sentencing defendant

according to the plea agreement. This sentence reflects a proper assessment and

consideration of the aggravating factors and the absence of any mitigating

factors. The trial court did not impose an excessive sentence.

      Affirmed.




                                                                       A-4874-18T1
                                      20